Citation Nr: 1302401	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-24 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for inner ear disorder with vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1945 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the Veteran's claim for service connection inner ear disorder with vertigo.  In July 2011, the Board reopened the claim for service connection for inner ear disorder with vertigo, and remanded the claim for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence that service connection for an inner ear disorder with vertigo is warranted based on service incurrence.  He maintains that he sustained a fungal infection during service and this, in turn, resulted in an inner ear disorder with vertigo.  

During the pendency of this appeal, by rating decision of June 2012, service connection for anxiety disorder, not otherwise specified, was granted, and awarded a 30 percent rating, effective December 2008.  The medical evidence of record indicated that anxiety was due to the Veteran's service-connected hearing loss and tinnitus.  

It is important to note that during the appeal, the Veteran submitted information from the internet which indicated, in pertinent part, that vestibular dysfunction can occur as a result of anxiety.  It also indicated that these distorted brain signals can be received from the inner ear.  

These findings, raise the claim of service connection for an inner ear disorder with vertigo, secondary to his now service-connected anxiety disorder.  Therefore, the provisions of applicable regulation, 38 C.F.R. § 3.310, are of import.   

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

38 C.F.R. § 3.310(a)(b).  

That regulation permits service connection not only for disability caused by service- connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2012).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

Although the Veteran was previously given the laws and regulations for secondary service connection, service connection for inner ear disorder with vertigo was not considered as secondary to his newly service-connected disability of anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any updated, pertinent VA treatment records (October 2012 to the present).

2.  Following completion of the above, the AMC/RO should arrange for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any currently diagnosed inner ear disorder with vertigo.  All indicated studies should be performed.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (probability of 50 percent or greater) that: 

The Veteran's service-connected anxiety disorder caused or aggravated his inner ear disorder with vertigo.  

If it is determined that aggravation beyond the natural progress of the inner ear disorder with vertigo exists, the examiner should be asked to identify the baseline level of severity of the symptoms prior to aggravation and the level of severity of symptoms due to service-connected aggravation.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The claims file must be made available to the examiner for review and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

